          Case 1:19-cr-00460-KMW Document 44 Filed 02/05/20 Page 1 of 1                                                               about:blank



                  Case 1:19-cr-00460-KMW Document 43 Filed 01131120 Page 1 of 1
                                                                                                                        •
                                                  U.S. Department of Justice




                                                              One Sr. Andrew 's Plaza
                                                              New York, .'Vew York 10007
                                                                                           DOCUMENT
                                                                                           ELECTRO NI CALLY FILED
                                                            Jrumruy 31 , 2020              DOC#:
         VIA ECF
         The Honorable Kimba M . Wood
                                                                                                ----------
                                                                                           DATE FILED: 2(1/~0
         United States Disllict Judge
         Southern Dist:Iict of New York
         500 Pearl St.
         New York, NY 10007
                                 Re :   United States v. Todd Ko:el
                                                                                               MEMO ENDORSED ·
                                        19 Cr. 460 (KMW)

         Dear Judge Wood:

                 I ,wite respectfolly to request an extension of the Government' s response date to the
         defendru1t ' s pending motion for a Bill of Pruiiculru·s and Motion to Dismiss (the "Motions").
         Cun-ently, the Government's Motion responses are due Februa1y 6, 2020, and defendant ' s replies
         are due Februruy 20, 2020. (Dkt. No. 42).

                 The reason for the adjournment request is that the pruiies have entered into discussions
         that may result in the potential resolution of the chru·ges in this case. Accordingly, to facilitate
         these discussions, the Government respectfully requests that the Government's Motions response
                                                                                                                  J         :) ("Zl   ~
                                                                                                                                       -rt:J
         date be adjourned to Mru·ch 5, 2020, ru1d the defendant ' s reply date to March 19, 2020.                            \l. ~
                The Government fiuther requests that the Comt exclude time under the Speedy Trial Act
         through the briefmg dates set by the Comi. The undersigned has conferred with com1sel for tl1e
         defendant, ru1d he consents to iliis request, including exclusion oftin1e while the Motions are
         pending.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    Isl Louis A. Pellegrino
                                                     LOUIS A. PELLEGRINO
                                                     Assistru1t United States Attorney
                                                     Tel.    (212)637-2617
                                                     louis.pellegrino@usdoj .gov




                                                                            SO ORDERED:               f\.   1.,. .• .       o/ js   /;;k,
                                                                     l ~ Y n t . Wm(
                                                                                    KIMBA M. WOOD
                                                                                           U.S.D.J.

I of I                                                                                                                      2/5/2020, I 0:35 AM
